DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (method claims 9-17) in the reply filed on 6/1/2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, lines 4-5, replace “the electronic components and the carriers” with – the further electronic components and the further carriers --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwa et al. (U.S. 2008/0096319; hereinafter Hwa).
Regarding claim 9, Hwa discloses a method of manufacturing a package, the method comprising:
mounting an electronic component 200 (figs. 2A-2B, 3A-3B) on a carrier 140 (fig. 3B); encapsulating at least part of the carrier 140 and the electronic component 200 by an
encapsulant 220 (fig. 2B or encapsulant encapsulating the chip 200, the carrier 140 and part of the leads in fig. 3B);
punching at least one lead 150 (figs. 3A-3B) extending beyond the encapsulant 220 (fig. 2B or the encapsulant in fig. 3B); and 
sawing at least part of at least one side flank of the encapsulant 220 (fig. 2B or 3B, ¶0025).
Regarding claim 10, Hwa discloses that wherein the method comprises: mounting further electronic components 200 (fig. 2A) on further carriers 140 (fig. 2A, fig. 3B), so that the electronic components and the carriers are arranged in a plurality of rows (figs. 2A-2B) and columns (figs. 2A-2B); 
encapsulating at least part of the further carriers and the further electronic components by further encapsulant 220 (fig. 2B); punching further leads 150 extending beyond the further encapsulant; sawing further side flanks of the further encapsulant 220 (figs. 2A-2B, 3A-3B).
Regarding claim 11, Hwa discloses that wherein the method comprises connecting carriers of at least one column by at least one tie bar (¶0029), and subsequently singularizing into the plurality of packages by sawing through the at least one tie bar (¶0029).
Regarding claim 12, Hwa discloses that connecting a clipframe 160 (¶0029) to at least part of the carriers 140 (figs. 2A-2B) by plugging (¶0029), wherein the clipframe comprises a plurality of clips 160 between two adjacent columns (fig. 2B);
separating the clipframe 160 (fig. 2B) into the clips by sawing and/or punching (¶0029); and 
separating the clipframe 160 (fig. 2B) into the clips by punching a tie bar (¶0029) connecting adjacent clips (figs. 2B).
Regarding claim 13, Hwa discloses that wherein the method comprises carrying out the punching before the sawing (figs. 2B and fig. 3B ¶0003 and ¶0022).
Regarding claim 14, Hwa discloses that wherein the method comprises carrying out the sawing along a sawing direction (e.g. rails 160 in fig. 2B) perpendicular to an extension direction of each of the columns (fig. 2B).
Regarding claim 16, Hwa discloses that wherein the method comprises one of the following: punching a plurality of leads 150 by removing a continuous strip of material connecting the carriers (e.g. rail 160 in fig. 2B); and punching a plurality of leads by removing a plurality of non-continuous sections (e.g. the horizontal sections in fig. 2B) of material connecting the carriers 140 (fig. 2A-2B).
Regarding claim 17, Hwa discloses that wherein the method comprises arranging the leads 150 in an interdigitate fashion (figs. 2A-2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa et al. (U.S. 2008/0096319; hereinafter Hwa) in view of Layyeap et al. (US 2015/0325503; hereinafter Layyeap).
As discussed in details above, Hwa substantially discloses all the limitation as claimed above except for testing the package before the sawing, and in particular after the punching.
However, Layyeap discloses a method comprising: testing the package before the sawing, and in particular after the punching (¶0026-0028).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Layyeap by having the step of testing the package before the sawing, and in particular after the punching, as taught by Layyeap, in order to assure in quality of the semiconductor package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894          

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894